Direct phone: 404.873.8528 Direct fax: 404.873.8529 E-mail: stephen.fox@agg.com www.agg.com February 9, 2011 VIA EDGAR Mr. Daniel Gordon Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 RE: Rollins, Inc. File No. 001-04422 Form 10-K for the year ended December 31, 2009 Proxy Statement on Schedule 14A filed March 16, 2010 Dear Mr.Gordon: We are legal counsel to Rollins, Inc. (the “Company”).This letter provides the Company’s responses to the comments in your letter dated January 31, 2011 about the Company’s referenced filings.In an effort to facilitate the Staff’s review, we have repeated the comments prior to setting forth the Company’s response thereto. Form 10-K for the Fiscal Year ended December 31, 2009 1. We have reviewed your response to comment 1 and your suggested disclosure for future filings.In addition to providing this disclosure within Management’s Discussion and Analysis of Financial Condition please include this disclosure within the footnotes to the financial statements. The Company confirms that it will provide within the footnotes to the financial statements in future filings on Form 10-K disclosure consistent with the Company’s previously suggested disclosure submitted to the staff. Please direct any further comments or questions to me at (404) 873-8528. Sincerely, ARNALL GOLDEN GREGORY LLP /s/ Stephen D. Fox Stephen D. Fox cc:Mr. Harry J. Cynkus
